Judgment affirmed, with costs. No opinion. Young, Hagarty, Carswell and Tompkins,, JJ., concur; Lazansky, P. J., concurs except as to the interest obtained by the receiver of taxes from the banks, as to which he dissents. The undertaking includes such moneys. *819However, they were not directed to be paid by the receiver’s warrant and are not included within the provisions of the Tax Law. *

See Suffolk County Tax Act (Laws of 1920, chap. 311), as amd. by Laws of 1921, chap. 104, and subsequent amdts.— [Rep.